PER CURIAM.
[1, 2] At the end of the stenographer’s minutes in this case it appears that the justice who tried the case said: “Judgment for the plaintiff for $367.” This was evidently a mistake, as the judgment actually rendered was for the sum of $240, as appears by the judgment contained in the record, which must control. A correct computation, however, shows that the plaintiff is entitled to but $238.
Judgment modified, by reducing the amount of recovery to the sum of $238, with appropriate costs in the court below, and, as modified, affirmed, with $25 costs to the respondent.